DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/21 has been entered.

Response to Arguments
Applicant's arguments filed 06/01/21 have been fully considered but they are not persuasive. 
On pages 3-4 regarding 112 rejections Applicant argues the term “implantable reporting processor” is “fully explained” in the application but hasn’t further specified or explained what this might be. Applicant argues the extra elements added to the claims within the reporting processor fully explain the term.
The Examiner respectfully understands Applicant’s explanation to mean, in fact, that the term “reporting” adds no structure or function distinct from any other processor and withdraws the rejection. 

The Examiner respectfully agrees to withdraw the rejection based upon this clarification, but notes that the clarification, explanation, and/or language that might be in Applicant’s response or specification are not “read into” the claims. The claim language is taken at its face value, and while no longer rejected under 112 it remains anticipated by Hunter. 
On page 6 regarding 102 rejections Applicant argues Hunter does not disclose their circuitry is configured “such that an amount of energy consumed during each of a plurality of time periods does not exceed a respective maximum energy consumption configured for that time period”. Applicant argues further that Hunter doesn’t discuss “configured circuitry”. 
The Examiner respectfully disagrees. The circuitry of Hunter is of course “configured” so that energy consumed within two (vague, generic) time periods (of any duration) doesn’t exceed the maximum amount of energy which the time period must spend. Notably, Hunter discloses their device is implanted. Of course, if the circuitry was configured so that the amount of energy used during, for example, two time periods of 5 seconds, exceeded the maximum amount of energy which is spent in each of those 5 seconds, the device would end up being implanted for less than 10 seconds of use, and only one time period of data collection. Hunter on the other hand, discloses the device is designed for use within an implanted prosthesis for much longer than that. See inherently less than the maximum energy required by the circuit. The rejection is accordingly maintained. 

Claim Rejections - 35 USC § 102

Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunter et al. (US 20160310077 A1) hereinafter known as Hunter.
Regarding claim 1 Hunter discloses a knee prosthesis for implanting in a knee of a host, (Figures 14-15; this is stated as an intended use of the “knee prosthesis”. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Since Hunter’s knee is considered capable of meeting the intended use, it anticipates the intended use language. See also Figure 14.) the prosthesis comprising:
a tibial extension (Figure 15d) comprising a coupling section (Figure 15d item T3), the extension coupled to a tibial plate (Figure 15c item t1) by way of a the coupling section, 
where a receptacle is located within the tibial extension and implantable reporting processor disposed in the receptacle ([0011], [0251]); and, 
wherein the implantable reporting processor comprises a sensor that can monitor host activity by making measurements ([0011] “one or more sensors”. As regarding their ability to “make measurements”, this is an “intended  a memory that can store the measurements in a memory ([0030]), and an antenna that can output the measurements to a location outside of the host (Figure 1 item 22), 
wherein the implantable reporting processor further comprises electronic circuitry ([0075] flexible circuitry) configured such that an amount of energy consumed during each of a plurality of time periods does not exceed a respective maximum energy consumption configured for that time period (This is a functional limitation. While the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Hunter discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example: the amount of energy consumed cannot exceed the maximum energy the battery contains. Thus, any circuitry is understood to be “configured” in this manner, since the amount of energy consumed during each session in between charges ([0092]) cannot exceed the maximum the battery has; [0640] the device works  and 
a battery disposed in the receptacle which provides energy to the circuitry ([0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/30/21